DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forrest et al (GB 2,181,450).
In regard to claims 9 and 16, Forrest et al discloses “[a] method of producing a wort of low fermentability from which a low alcohol beer-like beverage can be produced, comprising inactivating β-amylase in the mash and reacting α-amylase, which may be naturally occurring or added, with starch. The added α-amylase is thermostable in order to withstand elevated temperatures at which the β-amylase is inactivated. Lactose or another non-fermentable sugar can also be added to reduce further the alcohol content of the final product” (Abstract).
More specifically in regard to the production of low-alcohol, low-fermentability beer, Forrest et al discloses:
An object of the present invention is to provide a method of making a wort of low fermentability, and thence a beer-like beverage of low alcohol content which does not have an oversweet taste and which does not require removal of alcohol already produced. According to the present invention there is provided a method of making a wort of low fermentability, comprising inactivating β-amylase in a malt, and reacting α-amylase and starch within the malt to produce a wort containing a substantially soluble carbohydrate mixture. In normal brewing, the action of β-amylase, which occurs naturally in malted barley, is 
In regard to the alcohol content of the beverage, Forrest et al discloses:
At a mash temperature of 80°C a wort fermentability of 32-43 per cent can be obtained, and normal fermentation of this wort with ale or lager yeast at an original gravity of 1031 can produce a beer-like beverage having an alcohol content of 1.5-2 per cent v/v and low residual content of fermentable sugars. This compares with a normal wort of 70 per cent fermentability producing a beer alcohol content of 3.3 per cent v/v at an original gravity of 1031. 
The alcohol content of the low-alcohol beer-like beverage can be further reduced, for example to less than 1.2 per cent v/v at an original gravity of 1031, by addition of a non-fermentable sugar of low sweetness such as lactose as part of the grist (bottom of page 1, top of page 2).

In summary, Forrest et al discloses:
--producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;

--selecting particular α-amylases to further adjust wort fermentability;
--the fact that by heating malt above 85°C, worts of very low fermentability can be obtained;
--further reduction of alcohol content by addition of non-fermentable sugars;
--production of beer-like low-alcoholic beverage that has traditional beer-like flavor and characteristics.
Claim 9 recites the limitation of alcohol content of no more than 0.7 vol %. Forrest et al discloses that “[t]he alcohol content of the low-alcohol beer-like beverage can be further reduced, for example to less than 1.2 per cent v/v at an original gravity of 1031, by addition of a non-fermentable sugar of low sweetness such as lactose as part of the grist”.  Forrest et al discloses that “[a]bove 85°C extract recovery and wort separation become difficult, although worts of very low fermentability can be obtained” (page 1). Hence, one of ordinary skill in the art would have been further motivate to add non-fermentable sugars and to increase the mash temperature in order to achieve lower amount of alcohol.
Further in regard to claims 9 and 16, it is noted that boiling of wort is a standard processing step during the beer manufacture. Forrest et al discloses that original gravity of 1031 (Examples 1 and 2).
Further in regard to claims 9 and 16, it is noted that Forrest et al teaches fermentation of wort at 16-20 °C (Example 1). Forrest et l also teaches that “[n]on-alcohol or reduced alcohol beer-like beverages have been produced previously either by using unfermented wort, by restricted fermentation using sub-normal temperatures or by removal of alcohol by distillation or reverse osmosis after normal fermentation” (page 1 lines 7-9). Hence, fermentation at lower temperatures in order to reduce alcoholic content of beers was previously known. One of ordinary skill in the art would have been 
Further in regard to the fermentability, gravity, temperature and alcohol concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the fermentability, gravity, temperature and alcohol concentration ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 10 and 11, Forrest et al discloses that “[t]he β-amylase in the malt may be inactivated by heating the malt to a temperature in excess of 67°C, preferably 78-85°C” (page 1). 
In regard to claim 12, it is noted that claim recites the range that includes zero percent corn. The limitation of claim 12 are optional when no corn is present in the grist. The claim limitations only apply when corn is required to be a part of mash. However, the amount of corn reads on zero, i.e., no corn. Therefore, the recitations of adding a corn, if any, mashing with corn and raising the temperature of corn-containing mash become optional.

In regard to claim 14, it is noted that Forrest et al teaches fermentation of wort at 16-20 °C (Example 1). Forrest et l also teaches that “[n]on-alcohol or reduced alcohol beer-like beverages have been produced previously either by using unfermented wort, by restricted fermentation using sub-normal temperatures or by removal of alcohol by distillation or reverse osmosis after normal fermentation” (page 1 lines 7-9). Hence, fermentation at lower temperatures in order to reduce alcoholic content of beers was previously known. One of ordinary skill in the art would have been further motivated to modify Forrest et al and to reduce fermentation temperatures in order to further reduce alcoholic content of the fermented wort. 

Response to Arguments
Applicant's arguments regarding the rejection of claims 9-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are moot in view of claims’ amendments.
Applicant's arguments regarding the rejection of claims 9-14 under under pre-AIA  35 U.S.C. 103(a) filed 02/02/2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the restricted fermentation of wort. Applicant presents arguments that Forrest teaches away from the restricted fermentations.
In response to this argument it is noted that Forest et al discloses the following:
This invention relates to a beer manufacture, and particularly to a method of making a wort of low fermentability, and thence a beer-like beverage of low alcohol content. Non-alcohol or reduced alcohol beer-like beverages have been produced previously either by using unfermented wort, by restricted fermentation using sub-normal temperatures or by removal of alcohol by distillation or reverse osmosis after normal fermentation. Those beverages produced using unfermented wort of normal composition (seventy per cent fermentability) or by restricted fermentation of normal wort at low temperatures in general have such excessive residual sweetness that they cannot be considered truly beer-like (page 1 lines 1-12).

As could be seen from the passage as cited above, Forrest et al does not refer to the restricted fermentation of the low-fermentability wort produced by the Forrest et al invention.  Forrest et al refers to the normal wort having normal fermentable sugar composition (i.e. 70% fermentability). Forrest e al cautions that restricted fermentation of normal wort having normal fermentable sugar composition leads to the excessive residual sugar. Forrest et al never states that restricted fermentation of the low fermentability wort produced by inactivation of β-amylase in malt, and reacting α-amylase and starch within the malt, would lead to the excessive residual sugar. Hence, Appellant’s arguments regarding the teaching away is not persuasive.
Applicant urges that Forrest et al warning against restricted fermentation of wort. As stated in the response to arguments above, Forrest et al does not warn against the restricted fermentation of the low fermentability wort produced by the method disclosed by Forrest et al. Forrest et al cautions that restricted fermentation of normal wort having normal fermentable sugar composition leads to the excessive residual sugar.
The instant specification refers to the production of wort having low fermentability of no more than 29% by inactivating β-amylase and reacting α-amylase with starch ([0018]). As stated in the rejection above, Forrest et al (GB 2,181,450) also teaches the production of wort having low fermentability of 30% by inactivating β-amylase and reacting α-amylase with starch (page 1). Forrest et al further teaches fermentation of low-fermentability wort to produce low-alcoholic malt beverage having alcohol content below 0.7 vol.%, The instant specification discloses addition of thermostable α-amylase and mashing at 70-100°C ([0021], [0022]). Forrest also teaches addition of thermostable α-amylase and mashing at 78-85°C (page 1). Applicants disclose production of low-alcohol malt beverage that has flavor profile that is very close to the normal lager beer ([0029]). Forrest et al teaches production of low-fermentability wort by the same method as described in Applicants’ specification and non-elected claims. Forrest et al further teaches fermentation of low-fermentability wort and further reduction of the alcoholic content of the fermented wort.
Applicant’s invention is directed to the beer beverage having low alcohol content. Forrest et al also discloses beer manufacture and beer beverage having low alcohol content (page 1 lines 5-6). Forrest et al also discloses production of the beer beverage that does not have overly sweet taste (page 1 lines 13-15).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791